

Exhibit 10.07
SANDERS MORRIS HARRIS GROUP INC.
2009 Supplemental Bonus Plan


This 2009 Supplemental Bonus Plan (the “Plan”) was adopted by unanimous action
of the Compensation Committee of the Board of Directors of Sanders Morris Harris
Group Inc. (the “Company”) on February 19, 2009, and by the Board of Directors
of the Company (the “Board of Directors”) on February 19, 2009.  This Plan shall
be effective as of January 1, 2009.
 
 
1.
Statement of Principle

 
In 2003, the Company acquired a 50% interest in Salient Partners,
L.P.  (“Salient”) and a 23.15% interest in The Endowment Fund Management, LLC
and The Endowment Fund GP, L.P. (together, “Endowment Advisors”) for an
aggregate consideration of approximately $16,000,000.  Between April 2003 and
September 2008, the Company received approximately $11,300,000 in after-tax
earnings attributable to Salient and Endowment Advisors.
 
On August 28, 2008, the Company entered into an Agreement to Retire Partnership
Interest and Second Amendment to the Limited Partnership Agreement of Endowment
Advisers, L.P.  (the “EADV Agreement”) with Endowment Advisors, pursuant to
which the Company agreed to sell to Endowment Advisors and Endowment Advisors
agreed to purchase from the Company all of the partnership interest held by the
Company and Endowment Advisors agreed to distribute to the Company consideration
consisting of an aggregate amount equal to $86,000,000, plus a 6% per annum
internal rate of return (the “Redemption Consideration”).  The EADV Agreement
provides that Endowment Advisors shall, to the extent funds are available for
distribution as determined by its general partner in good faith, taking into
account all facts and circumstances at the time, distribute cash to the Company
in each calendar quarter period equal to the greater of (i) 23.15% of the
aggregate cash distributions of Endowment Advisors, or (ii) $3,000,000 (the
“Minimum Quarterly Distribution”), until such time as the Company has received
the entire Redemption Consideration.
 
In addition, the Company entered into a Purchase and Sale Agreement with Salient
pursuant to which the Company agreed to sell to Salient its partnership interest
in Salient for aggregate consideration of $9,349,340 (the “Salient Purchase
Price”), payable pursuant to the terms of an Unsecured Subordinated Promissory
Note dated August 29, 2008 (the “Note”), bearing interest at the U.S.  prime
rate (adjusted on a quarterly basis), payable as to principal in quarterly
payments of $467,467.00 each (subject to certain setoff amounts), payable on the
1st day of March, June, September, and December of each year beginning December
1, 2008, and continuing until September 1, 2013, when the entire amount of the
Note, principal and interest then remaining unpaid, is due and payable.  
 
The purpose of this Plan is to increase stockholder value and to advance the
interests of the Company and its subsidiaries by rewarding key executives of the
Company who personally contributed to the successful acquisition, growth
(including the establishment of The Endowment Fund), disposition of Salient and
Endowment Advisors between 2003 and 2008 and to incentivize such executives to
ensure that the Company realizes the full Redemption Consideration and the
Salient Purchase Price.

 
 

--------------------------------------------------------------------------------

 
 
 
2.
Plan Compensation Committee

 
The Compensation Committee (the “Committee”) of the Board of Directors is
charged with structuring, proposing the implementation of, and implementing the
terms and conditions of, the Plan.  The Committee shall have the authority to
adopt, alter, and repeal such rules, guidelines, and practices governing the
Plan as it shall, from time to time, deem advisable; to interpret the terms and
provisions of the Plan and any award issued under the Plan (and any agreements
relating thereto) including without limitation the manner of determining and
applying the financial and accounting concepts discussed in the Plan; to
otherwise supervise the administration of the Plan; and, except as to the
application of the Plan to executive officers, to delegate such authority
provided to it hereunder as it may deem necessary or appropriate to the Chairman
of the Board, Chief Executive Officer, President, Chief Operating Officer and
any Executive Vice President, and any of them individually.  All decisions made
by the Committee pursuant to the provisions of the Plan shall be made in the
Committee’s sole discretion and shall be final and binding on all persons,
including the Company and Participants (hereinafter defined).
 
 
3.
Participants

 
The participants in the Plan shall be designated by the Committee from the
persons who are employed by the Company (referred to collectively as
“Participants” or individually as a “Participant”).  The initial Participants
are:
 
George L.  Ball
Ben T.  Morris
Don A.  Sanders
Robert E.  Garrison II
Rick Berry
Bruce McMaken


 
4.
Method of Operation

 
(a)          The Committee shall assign to each Participant an award amount (an
“Award”), expressed as a percentage of the Bonus Pool (as hereinafter
defined).  The “Bonus Pool” shall be equal to the amount of payments actually
received by the Company during a calendar quarter from the proceeds of the
Redemption Consideration and the Note multiplied by 7.5%.  The Committee may
adjust the amount of the Bonus Pool if a major change occurs in Salient’s and/or
Endowment Advisors’ capital structure (e.g., an acquisition or merger).
 
(b)          Within 45 days following the end of each calendar quarter, each
Participant’s Award for such quarter shall be distributed to the Participant in
cash in a lump sum unless the Participant has made a Deferral Election.
 
(c)          Except as otherwise specifically provided herein, to be eligible to
receive an Award, a Participant must be an employee in good standing and, on
active status, receiving salary continuation, or be on a formal leave of absence
on December 31 of the year preceding the date Awards are distributed.

 
2

--------------------------------------------------------------------------------

 
 
 
5.
Elected Deferred Benefits.

 
Each Participant may make an election (a “Deferral Election”) to defer all or
any part of the Participant’s Award to be received by such Participant (“Elected
Deferred Benefits”) in accordance with the Section 5.  Elected Deferred Benefits
shall be credited to the Account for each Participant on a quarterly basis at a
time and in a manner reasonably determined by the Chief Financial Officer of the
Company.
 
(a)          Timing of Deferral Elections.  Each Participant may make a Deferral
Election with respect to Awards earned in a calendar year by filing a written
election with the Company on or before December 31 the calendar year preceding
the year in which the Participant will earn the Award to be deferred.  A person
who becomes a Participant for the first time during a calendar year may make a
Deferral Election with respect to an Award attributable to the portion of such
calendar year following the delivery of such Deferral Election to the
Company.  Such a Deferral Election must be made in writing and delivered to the
Company within 30 days after becoming a Participant.  Any Deferral Election made
for a calendar year shall be irrevocable.
 
(b)          Time of Payment Election.  Participant electing to defer Elected
Deferred Benefits may make an irrevocable election to have those Elected
Deferred Benefits paid within 30 days after, or beginning within 30 days after,
a Specified Payment Date.  A “Specified Payment Date” means a date specified by
the Participant at the time he or she elects to defer the Elected Deferred
Benefits in question, which date must be March 31, June 30, September 30, or
December 31 of a specified year in the future, but no earlier than March 31st of
the calendar year following the year in which the deferred amounts would have
been paid (if they had not been deferred).
 
(c)          Payment Date.  The amount credited to a Participant’s Account shall
be paid, or begin to be paid, on his or her Specified Payment Date or the date
of his or her Separation from Service (as hereinafter defined), in accordance
with the following:
 
 (i)           If a Specified Payment Date applies to a portion of a
Participant’s Account, such portion of the Participant’s Account shall be paid,
or begin to be paid, to such Participant within 30 days after such Specified
Payment Date unless the Participant’s Separation from Service occurs prior to
his or her Specified Payment Date.
 
 (ii)          The balance in a Participant’s Account, other than the portion,
if any, of the Participant’s Account for which payment has previously commenced
pursuant to paragraph 5(c)(i), shall be paid, or begin to be paid, to such
Participant (or in the event of his or her death, to his or her beneficiary or
beneficiaries determined in accordance with paragraph 7(b)) within 30 days after
such Participant’s Separation from Service.  “Separation from Service” means,
with respect to a Participant, such Participant’s separation from service
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations and other guidance promulgated
thereunder) with the group of employers that includes the Company and each other
employer that along with the Company is considered a single employer under
Section 414(b) or 414(c) of the Code.

 
3

--------------------------------------------------------------------------------

 
 
(d)           Forms of Payment
 
 (i)           Distributions Prior to Death.  Except as provided in (ii) below,
the amount credited to a Participant’s Account shall be paid in cash in a single
lump sum on the payment date determined under paragraph 5(c) unless and to the
extent a valid written installment distribution election has been filed in
accordance with paragraph 5(e).  Installment payments shall be made annually in
substantially equal installments over the installment period specified in the
installment distribution election, beginning within 30 days after the applicable
Payment Date.  Each installment payment shall be computed by dividing the
balance of the portion of the Account that is to be paid in installments by the
number of payments remaining in the installment period.
 
 (ii)          Acceleration of Distributions Upon Death.  Within 30 days
following the death of a current or former Participant, the entire unpaid
balance of his or her Account shall automatically be paid in cash in a single
lump sum notwithstanding any valid written installment distribution election
then in effect.
 
(e)          Installment Payments.  A Participant may make a separate
installment distribution election for each calendar year’s Elected Deferred
Benefit (if any).  An installment distribution election may apply to all or any
portion of the Elected Deferred Benefit (if any) deferred for such calendar year
and shall specify the period of years (up to a maximum of 15 years) over which
installment payments are to be made.  Installment distribution elections with
respect to a calendar year’s Elected Deferred Benefit deferred must be made at
the time the Participant elects to defer the Elected Deferred Benefit for the
calendar year in question.  Except as provided in paragraph 5(d)(ii), an
installment distribution election is irrevocable once made, and payments of any
Elected Deferred Benefit for the applicable calendar year will be made in
accordance with such election.
 
(f)           Vesting.  Each Participant shall be fully vested at all times in
the balance of his or her Account.
 
 
6.
Death

 
In case of a Participant’s death, each Award shall be delivered to such
Participant’s beneficiary or beneficiaries determined in accordance with the
provisions of paragraph 7(b).
 
 
7.
General Provisions

 
 (a)         Funding.  Benefits payable under the Plan to any person shall be
paid directly by the Company.  The Company shall not fund or otherwise segregate
assets to be used for payment of benefits under the Plan.  Notwithstanding the
foregoing, the Company, in its discretion, may maintain one or more trusts to
hold assets to be used for payment of benefits under the Plan; provided that the
assets of such trust shall be subject to the creditors of the Company in the
event that the Company becomes insolvent or is subject to bankruptcy or
insolvency proceedings.  Any payments by such a trust of benefits provided
hereunder shall be considered payment by the Company and shall discharge the
Company of any further liability for the payments made by such trust.

 
4

--------------------------------------------------------------------------------

 
 
(b)          Beneficiaries.  Each Participant shall have the right to name a
beneficiary or beneficiaries who shall receive the benefits hereunder in the
event of the Participant’s death prior to the payment of his or her entire
Account.  If the Participant fails to designate beneficiaries or if all such
beneficiaries predecease the Participant, benefits shall be paid to the
Participant’s surviving spouse, and if none, then to the Participant’s
estate.  To be effective, any beneficiary designation shall be filed in writing
with the Company.  A Participant may revoke an existing beneficiary designation
by filing another written beneficiary designation with the Company.  The latest
beneficiary designation received by the Company shall be controlling.
 
(c)           No Employment Arrangement Implied/Retention Rights.  The existence
of this Plan, as in effect at any time or from time to time, shall not be deemed
to constitute a contract of employment between the Company and Participant, nor
shall it constitute a right to remain in the employ of the
Company.  Establishment of the Plan shall not be construed to give a Participant
the right to be employed by the Company or to any benefits not specifically
provided by the Plan.
 
(d)          Interests Not Transferable.  Except as to withholding of any tax
required under the laws of the United States or any state or locality and except
with respect to designation of a beneficiary to receive benefits in the event of
the death of a Participant, no benefit payable at any time under the Plan shall
be subject in any manner to alienation, sale, transfer, assignment, pledge,
attachment, or other legal process, or encumbrance of any kind.  Any attempt by
a Participant to alienate, sell, transfer, assign, pledge or otherwise encumber
any such benefits whether current or thereafter payable, shall be void.  No
benefit shall, in any manner, be liable for or subject to the debts or
liabilities of any person entitled to such benefits.  If any person shall
attempt to, or shall alienate, sell, transfer, assign, pledge, or otherwise
encumber his or her benefits under the Plan, or if by any reason of his or her
bankruptcy or other event happening at any time, such benefits would devolve
upon any other person or would not be enjoyed by the person entitled thereto
under the Plan, then the Company in its discretion, may terminate the interest
in any such benefits of the person entitled thereto under the Plan and hold or
apply them to or for the benefit of such person entitled thereto under the Plan
or his or her spouse, children or other dependents, or any of them, in such
manner as the Company may deem proper.
 
(e)          Amendment and Termination.  The Board of Directors of the Company
shall have the right and power at any time and from time to time to amend this
Plan, in whole or in part, and at any time to terminate this Plan; provided,
however, that no such amendment or termination shall, without the written
consent of the affected Participant or beneficiary of a deceased Participant,
(i) reduce the Company’s obligation for the payment of the amounts actually
credited to such Participant’s Account as of the date of such amendment or
termination, or further defer the date or dates for the payment of such amounts,
or (ii) accelerate the time for the payment of the amounts credited to such
Participant’s Account in a manner that subjects such amounts to the tax imposed
under Section 409A of the Code.  Any amendment to or termination of this Plan
shall be made by or pursuant to a resolution duly adopted by the Board of
Directors of the Company, and shall be evidenced by such resolution or by a
written instrument executed by such person as the Board of Directors of the
Company shall authorize for such purposes.

 
5

--------------------------------------------------------------------------------

 
 
(f)          Controlling Law.  The interpretation, construction and performance
of this Plan shall be governed by and construed and enforced in accordance with
the internal laws of the state of Texas without regard to the principle of
conflicts of laws.
 
(g)          Number.  Words in the plural shall include the singular and the
singular shall include the plural.
 
(h)          Successors.  All obligations of the Company under the Plan shall be
binding and inure to the benefit of any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise.
 
(i)           Third Parties.  Nothing express or implied in this Plan is
intended or may be construed to give any person other than a Participant any
rights or remedies under this Plan.
 
(j)           Payment Delay for Specified Employee.  Any provision of this Plan
to the contrary notwithstanding, if a Participant is a specified employee
(within the meaning of Section 409A of the Code) on the date of his or her
Separation from Service, then any payment pursuant to the provisions of this
Plan that would be subject to the tax imposed by Section 409A of the Code if
paid to such Participant at the time otherwise specified in this Plan shall be
delayed and thereafter paid on the first business day that is six months after
such Participant’s Separation from Service (or if earlier, within 30 days after
the date of such Participant’s death following his or her Separation from
Service) to the extent necessary for such payment to avoid being subject to the
tax imposed by Section 409A of the Code.
 
(k)          Compliance With Code Section 409A.  The compensation payable by the
Company to or with respect to a Participant pursuant to this Plan is intended to
be compensation that is not subject to the tax imposed by Section 409A of the
Code, and this Plan shall be administered and construed to the fullest extent
possible to reflect and implement such intent.

 
6

--------------------------------------------------------------------------------

 

Participant’s Awards


Participant
 
Percentage of Bonus Pool
         
George L.  Ball
    33 %
Ben T.  Morris
    28 %
Don A.  Sanders
    24 %
Robert E.  Garrison II
    5 %
Rick Berry
    5 %
Bruce McMaken
    5 %

 
 
7

--------------------------------------------------------------------------------

 
